Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The examiner’s statement of reasons for allowance were previously presented in the Office Action mailed 12/24/2021, and are reiterated:

None of the cited prior art of record appear to teach or suggest the combination of features:
a first memory chip including a plurality of first planes, each of the plurality of first planes operating mutually independently in the first memory chip;
a second memory chip including a plurality of second planes, each of the plurality of second planes operating mutually independently in the second memory chip; and
a controller connected to the first memory and the second memory chip through a first channel, wherein
the controller is configured to:
perform a first direct memory access (DMA) read operation on the first memory chip through the first channel, the first DMA read operation including a plurality of plane data outputs for receiving a plurality of first page data from the plurality of first planes through the first channel, respectively; 
receive a read request for the second memory chip from an external host while performing the first DMA read operation;
suspend the first DMA read operation to transmit a read command to the second memory chip through the first channel, in response to the read request; and
resume the suspended first DMA read operation after transmitting the second command.

	The term “plurality of plane data outputs” is construed as units of data corresponding to pages being read out from a plurality of planes, as depicted in [DRW, Figs. 16-17].

The prior art generally discloses the problem of high read latency due to blocking of a channel or device, and the solution of suspending and resuming operations. See:
Hyun US 2013/0205085
0016
Write/program operation may be suspended, either temporarily or permanently, in order to allow one or more other memory access operations to be processed
0018
Program suspend may suspend a write operation to perform a read
Reads/writes may target requests to a page, block, die, plane, or "group"
0021
Avoids blocking of reads by writes


Ebsen US 2019/0004710
0013
Reads, programs (writes), and erases cause a die to become busy
0014
Busy die impairs read response times
Suspend commands can reduce blocking effect of long operations
0016
Program suspend increases write latency, adds overhead
Both sending the command and transferring data induce latency


Zang US 2016/0313946
Fig. 6
Operation may transition from Suspended Ready 602 to Suspended 604
604 shifts to Open For Read 606
After read completes, shifts to Resumed 608
From Resumed 608, may be resuspended to 604
0058
While Open For Read, may service multiple host read requests
Subsequently may resume program operation



Ellis US 2016/0306553
0052
N-plane memory die
During execution, new commands may be delayed
0056
228 may suspend and resume segments of segmented memory operations
Fig. 3A
Read command to a particular plane may be suspended in favor of another, higher priority read command
Fig. 4
Priority assigned to each memory operation
Avoid blocking of high priority operations by low priority operations
Fig. 5C
Low priority operations may be a sequence of segmented operations
0126-7
Suspend segmented operation


Hence, it is noted that the prior art recognized the problem of increased read latency when ongoing write or erase commands cause blocking of a memory device, e.g. [Hyun, 0021]; [Zang, 0058, Fig. 6] or a channel [Ebsen, 0014, 0016].

	Further, the prior art discusses analyzing and splitting large write commands into multiple segments, where a read operation may be inserted between such segments for the same purpose:
Madraswala US 2018/0004410
ABST
Suspend CMD1 to execute CMD2, where CMD1 is split into chunks, and CMD2 is executed between execution of chunks of CMD1
Fig. 3
CMD1 may be a multi-chunk write
0028
Write comprises chunks, as PCIe supports sub-page write granularity
0020
Planar NAND


	However, like other cited prior art, Madraswala is directed towards suspending large write operations being performed on a memory chip by inserting read operations between segments of the 

	Further, multiplane read operations were known.
 Shirakawa US 2015/0262630
0031
Memory controller may employ single plane reads and multiplane reads

	
	Further, the use of DMA controllers to manage I/O, and thereby prevent blocking of the CPU bus, was known [Lee, 0047-49; 0055]; [Chen, 0034-0052; Fig. 2].
Lee US 2010/0229032
0047
Controller 100 comprises one or more DMA control units 160
0048
DMA 160 may divide page from buffer 150 by N channels
0049
Data divided may be larger or smaller than a page or sector
0055
DMA 160 advantage is to transmit data without passing through a CPU bus 120 - hence, does not occupy CPU bus for I/O


Chen US 2018/0052789
0034-0051
DMA control
'39-40
Check if channel is busy
'41
Determine type of task occupying the channel
'42
Determine if task is latency or bandwidth sensitive type
'43
Determine if new task type differs from occupying task
'45
Check task priority
'49
Suspend low priority task and initiate higher priority task


In contrast, the claims discuss suspending a DMA read operation to read a plurality of page data from a plurality of planes of the same memory chip via a shared channel, respectively, in response to receiving a read request to another memory chip on the shared channel, in order to initiate read operations to the other memory chip.

	At best, the prior art may suggest that longer commands or low priority commands may be suspended to perform shorter or high priority commands, where the longer commands correspond to write commands or erase commands which are known to take substantially longer to execute than a read command. Suspending such commands to initiate a read command allowed other memory elements to begin an operation even if the channel was being used.
With regard to an example where a read command is suspended, Ellis discloses interrupting a read command to a single plane in order to service a higher priority read command to another plane [Fig. 3A]. However, Ellis only discusses suspension of a read command directed to a single plane read to perform a different command to a different plane with a higher priority. In contrast, the claims refer to a DMA read operation which comprises plural plane outputs from a plurality of planes.
Further, although multiplane read operations were known in the art, see Shirakawa above, none of the cited prior art of record appear to specifically teach or suggest applying suspend/resume techniques, used elsewhere to prevent a write operation or erase operation from blocking read operations from using a memory chip or data bus [Various, see above], to prevent plane page data transfers of a DMA read from blocking the data bus for another read command.
While a large read transfer may be similar to a large write operation in that both operations may occupy the data bus for longer than a single-plane read operation, the cited prior art does not specifically disclose where an operation for returning data for multiple plane reads (or multiplane reads) was suspended under the same scenario. Additionally, it is not apparent that the skilled artisan would have recognized the execution time of read transfers as posing a read latency problem, in contrast to that posed by write or erase operations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136